ORDER

PER CURIAM.
Defendant Deon Jamerson appeals from the judgment entered after a jury convicted him of distribution of a controlled substance (cocaine base) in violation of section 195.211, RSMo 2000. Defendant asserts the trial court erred in allowing in evidence of other uncharged crimes.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).